Exhibit 10.6
Execution Copy
REGISTRATION RIGHTS AGREEMENT
by and among
CRUMBS BAKE SHOP, INC.
and
JULIAN R. GEIGER
Dated as of November 14, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. RESTRICTIONS AND DEFINITIONS
    1  
 
       
1.1 Certain Restrictions
    1  
1.2 Definitions
    1  
 
       
2. REGISTRATION RIGHTS
    4  
 
       
2.1 Demand Registration
    4  
2.2 Piggy-Back Registration
    6  
2.3 Shelf Registration
    8  
2.4 Underwritten Offerings
    10  
 
       
3. REGISTRATION PROCEDURES
    11  
 
       
3.1 Filings; Information
    11  
3.2 Obligation to Suspend Distribution
    15  
3.3 Registration Expenses
    15  
3.4 Information
    16  
 
       
4. INDEMNIFICATION AND CONTRIBUTION
    16  
 
       
4.1 Indemnification by the Company
    16  
4.2 Indemnification by the Selling Holder
    16  
4.3 Conduct of Indemnification Proceedings
    17  
4.4 Contribution
    17  
4.5 State Securities Laws
    18  
4.6 Non-Exclusivity
    18  
4.7 Survival
    18  
 
       
5. UNDERWRITING AND DISTRIBUTION
    18  
 
       
5.1 Rule 144
    18  
5.2 Due Diligence
    18  
 
       
6. MISCELLANEOUS
    19  
 
       
6.1 Other Registration Rights
    19  
6.2 Assignment; Assumption
    19  
6.3 Notices
    20  
6.4 Severability
    20  
6.5 Counterparts
    20  
6.6 Entire Agreement
    21  
6.7 Modification and Amendment; Further Assurances
    21  
6.8 Titles and Headings
    21  
6.9 Interpretation
    21  
6.10 Waivers and Extensions
    21  
6.11 Specific Performance; Remedies Cumulative
    21  
6.12 Governing Law
    21  
6.13 Waiver of Trial by Jury
    22  
6.14 Exchange Agreement Matters
    22  

 

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
November 14, 2011, between Crumbs Bake Shop, Inc., formerly known as 57th Street
General Acquisition Corp., a Delaware corporation (the “Company”), and Julian R.
Geiger (the “Executive”).
WHEREAS, the Company, Crumbs Holdings LLC, a Delaware limited liability company
and non-wholly owned subsidiary of the Company (“Crumbs”), and the Executive are
entering into that certain Employment Agreement, dated as of the date hereof
(the “Employment Agreement”);
WHEREAS, in connection with the Employment Agreement, the Company and the
Executive are entering into that certain Securities Grant Agreement, dated as of
the date hereof (the “Securities Grant Agreement”), pursuant to which the
Executive is being issued (i) 799,000 New Crumbs Class B Exchangeable Units of
Crumbs (the “Granted Class B Units”), (ii) 79,900 shares of Series A Voting
Preferred Stock of the Company (the “Series A Preferred Stock”) and hereafter
may be issued (iii) up to 901,000 Class B Exchangeable Units (the “Contingent
Class B Units”, and together with the Granted Class B Units, the “Class B
Exchangeable Units”) and up to 90,100 shares of Series A Preferred Stock,
subject to the achievement of certain performance targets as described in the
Securities Grant Agreement;
WHEREAS, pursuant to the Employment Agreement and Securities Grant Agreement,
the Company has agreed to grant the Executive the registration rights and other
rights set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. RESTRICTIONS AND DEFINITIONS.
1.1 Certain Restrictions. The rights set forth in this Agreement with respect to
any Registrable Securities shall be subject to any lock-up agreements applicable
to such Registrable Securities set forth in the Securities Grant Agreement.
1.2 Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Business Combination Agreement. The
following capitalized terms used herein have the following meanings:
“Affiliate” means, with respect to any Person, any Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with such Person,
“Agreement” means this Agreement, as it may be amended, restated, supplemented,
or otherwise modified from time to time.
“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by the Company when it is a WKSI and which shall become effective upon
filing thereof pursuant to General Instruction I.D. of Form S-3.
“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of January 9, 2011, by and among the Company, 57th Street
Merger Sub LLC, a Delaware limited liability company, Crumbs, the members of
Crumbs set forth on the signature pages thereto, and the representatives of
Crumbs and the Members, as amended from time to time.

 

 



--------------------------------------------------------------------------------



 



“Business Day” means any day on which the principal offices of the Commission in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in the State of Delaware.
“Class B Exchangeable Units” is defined in the recitals.
“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.
“Common Stock” means the Common Stock, par value $0.0001 per share, of the
Company.
“Company” is defined in the preamble.
“Contingent Class B Units” is defined in the recitals.
“Crumbs” is defined in the recitals.
“Demand Registration” is defined in Section 2.1.1.
“Demanding Holder” is defined in Section 2.1.5.
“Demand Notice” is defined in Section 2.1.1.
“Demand Shelf Takedown Notice” is defined in Section 2.3.4.
“Determination Date” is defined in Section 2.3.2.
“Employment Agreement” is defined in the recitals.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
“Exchange Agreement” means the Exchange and Support Agreement, dated as of
May 5, 2011, by and among the Company, Crumbs and the other parties signatory
thereto.
“Executive” is defined in the preamble.
“Existing Registration Rights Agreement” means the Registration Rights Agreement
dated May 5, 2011, by and among the Company, the Member Holders (as defined
therein), the Sponsor (as defined therein), the Underwriter Holders (as defined
therein) and the Expense Holders (as defined therein).
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Follow-On Registration Notice” is defined in Section 2.3.3.
“Follow-On Shelf” is defined in Section 2.3.3.
“Form S-3” is defined in Section 2.3.1.
“Granted Class B Units” is defined in the recitals.

 

2



--------------------------------------------------------------------------------



 



“Holder” means the Executive and any Joining Stockholder permitted by
Section 6.2 hereof.
“Holder Indemnified Party” is defined in Section 4.1.
“Indemnified Party” is defined in Section 4.3.
“Indemnifying Party” is defined in Section 4.3.
“Joining Stockholder” is defined in Section 6.2.1.
“Lock-Up Period” is defined in Section 2.4.1.
“Maximum Number of Shares” is defined in Section 2.1.5.
“New Issuer” is defined in Section 6.2.2.
“New Securities” is defined in Section 6.2.2.
“Notices” is defined in Section 6.3.
“Other Demand Holders” is defined in Section 2.1.5.
“Other Holders” is defined in Section 2.3.1.
“Participating Holder” is defined in Section 2.1.1.
“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an association, an
unincorporated organization, a governmental authority and any other entity.
“Piggy-Back Registration” is defined in Section 2.2.1.
“Pro Rata” is defined in Section 2.1.5.
“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.
“Registrable Securities” means the following securities issued or issuable by
the Company from time to time, namely: (i) any shares of Common Stock issued or
issuable upon the exchange of any Granted Class B Units, (ii) upon their
issuance pursuant to the provisions of the Securities Grant Agreement, any
shares of Common Stock issued or issuable upon the exchange of any Contingent
Class B Units and (iii) any securities issued or issuable with respect to such
Registrable Securities by way of a split, dividend, or other division of
securities, or in connection with a combination of securities, conversion,
exchange, replacement, recapitalization, merger, consolidation, or other
reorganization or otherwise, in each case held or beneficially owned by the
Holder or any other Person or Persons; provided, that such Registrable
Securities shall cease to be or shall not be considered Registrable Securities
(a) upon the sale of such Registrable Securities pursuant to a Registration
Statement or Rule 144 under the Securities Act (or any similar provision then in
force) (“Rule 144”), (b) upon repurchase by the Company, (c) with respect to the
Registrable Securities held by a Person, when such Person is permitted to sell
such Registrable Securities under 144(b)(1), or (d) when they otherwise cease to
be outstanding.

 

3



--------------------------------------------------------------------------------



 



“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.
“Securities Grant Agreement” is defined in the recitals.
“Selling Holder” is defined in Section 4.1.
“Series A Preferred Stock” is defined in the recitals.
“Shelf Demand Notice” is defined in Section 2.3.1.
“Shelf Registration” is defined in Section 2.3.1.
“Underwriter” means a securities dealer registered under the Exchange Act who
purchases any Registrable Securities as principal in an underwritten offering
and not as part of such dealer’s market-making activities.
“Underwritten Offering” is defined in Section 2.4.1.
“Underwritten Shelf Takedown” is defined in Section 2.3.4.
“WKSI” means a “well-known seasoned issuer” as defined in Rule 405 under the
Securities Act.
2. REGISTRATION RIGHTS.
2.1 Demand Registration.
2.1.1 Request for Registration. At any time beginning six (6) months after the
date hereof, the Holder may, subject to the provisions of this Agreement, the
Employment Agreement and the Securities Grant Agreement, make a written demand
(a “Demand Notice”) that the Company effect the registration under the
Securities Act for resale of any or all of the Registrable Securities held or
beneficially owned by the Holder (a “Demand Registration”), which Demand Notice
shall specify (i) the type and number of Registrable Securities proposed to be
registered; (ii) the intended method or methods and plan of disposition thereof,
including whether such requested registration is to involve an underwritten
offering; and (iii) the proposed date that such registration shall be effective;
provided, however, that such proposed date shall be at least ninety (90) days
after the date such notice has been delivered to the Company unless the Company
permits a shorter notice period. The Company will notify all holders of
Registrable Securities who have piggyback registration rights that are then
exercisable under the Existing Registration Rights Agreement of the demand
initiated by the Holder, and each such holder who wishes to include all or a
portion of its Registrable Securities in the Demand Registration (each such
holder including Registrable Securities in such registration, a “Participating
Holder”) shall so notify the Company within fifteen (15) days after the receipt
by the holder of the notice from the Company. Upon any such request, the
Participating Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2.1.5. and the provisos
set forth in Section 3.1.1.

 

4



--------------------------------------------------------------------------------



 



2.1.2 Number of Demand Registrations. The Company shall not be obligated to
effect more than two (2) Demand Registrations (not counting Shelf Registrations
(except for Underwritten Shelf Takedowns) or Piggyback Registrations) at the
request of the Holder in accordance with Section 2.1.
2.1.3 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) the Holder thereafter
elects to continue the offering; provided, further, that the Company shall not
be obligated to file a second Registration Statement until a Registration
Statement that has been filed is counted as a Demand Registration or is
terminated.
2.1.4 Underwritten Offering. With respect to a Demand Registration, if the
Holder so elects and so advises the Company as part of its Demand Notice, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. In such event, the right of
the Holder to include its Registrable Securities in such registration shall be
conditioned upon the Holder’s participation in such underwriting and the
inclusion of the Holder’s Registrable Securities in the underwriting. If the
Holder proposes to distribute its Registrable Securities through such
underwriting, the Holder shall enter into an underwriting agreement in customary
form with the Underwriter or Underwriters selected for such underwriting by the
Holder.
2.1.5 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Holder in writing that the dollar amount or number of shares of
Registrable Securities which the Holder and the Participating Holders desire to
sell, taken together with all securities which the Company desires to sell and
the securities, if any, as to which registration has been requested pursuant to
written contractual piggy-back registration rights held by other stockholders of
the Company who desire to sell, exceeds the maximum dollar amount or maximum
number of shares that can be sold in such offering without adversely affecting
the proposed offering price, the timing, the distribution method, or the
probability of success of such offering (such maximum dollar amount or maximum
number of shares, as applicable, the “Maximum Number of Shares”), then the
Company shall include in such registration: (i) first, the Registrable
Securities as to which Demand Registration has been requested by the Holder (the
“Demanding Holder”) and any other holder of Registrable Securities who has
demand registration rights that are then exercisable pursuant to the Existing
Registration Rights Agreement (the “Other Demand Holders”) (as determined pro
rata in accordance with the number of Registrable Securities that the Demanding
Holder and the Other Demand Holders have requested be included in such
registration, regardless of the number of shares held or beneficially owned by
each of the Demanding Holder and the Other Demand Holders (such proportion is
referred to herein as “Pro Rata”)), (ii) second, to the extent that the Maximum
Number of Shares has not been reached under the foregoing clause (i), the
Sponsor Shares, Insider Shares and Expense Shares (each as defined in the
Existing Registration Rights Agreement) that the holders of such shares desire
to include in such offering that can be sold without exceeding the Maximum
Number of Shares (determined Pro Rata); (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses
(i) and (ii), the securities that the Company desires to sell that can be sold
without exceeding the Maximum Number of Shares; and (iv) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i), (ii) and (iii), the securities for the account of other Persons
that the Company is obligated to register pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company (other
than the Sponsor (as defined in the Existing Registration Rights Agreement)) and
that can be sold without exceeding the Maximum Number of Shares.

 

5



--------------------------------------------------------------------------------



 



2.1.6 Withdrawal. Pursuant to a written request, the Demanding Holder may, at
any time prior to the effective date of the Registration Statement relating to
any requested registration, withdraw its Registrable Securities from a requested
registration, without liability to the withdrawing Demanding Holder. If all
Registrable Securities are so withdrawn, the Company shall cease all efforts to
effect such registration upon such request, without liability to the Demanding
Holder. If the Demanding Holder withdraws from a proposed offering relating to a
Demand Registration, then such registration shall not count as a Demand
Registration for the purposes of Section 2.1. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the Demanding Holder
in connection with such Demand Registration as provided in Section 3.3.
2.2 Piggy-Back Registration.
2.2.1 Piggy-Back Rights. If at any time the Company proposes to file a
Registration Statement under the Securities Act with respect to any offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for security holders of the Company for their account (or by the
Company and by security holders of the Company including, without limitation,
pursuant to Sections 2.1 or 2.3), other than a Registration Statement filed on
Forms S-4 or S-8, or successor forms, and other than an amendment to, or
replacement registration statement covering the securities registered on, the
Registration Statement on Form S-3 filed by the Company on July 8, 2011, and as
thereafter amended, registering shares for issuance in acquisitions or pursuant
to equity incentive plans, then the Company shall (x) give written notice of
such proposed filing to the Holder as soon as practicable but in no event less
than ten (10) Business Days before the anticipated filing date, which notice
shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter or Underwriters, if any, of the offering, and (y) offer to
the Holder in such notice the opportunity to register the sale of such number of
shares of Registrable Securities as the Holder may request in writing within
five (5) Business Days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall cause the managing Underwriter or
Underwriters of a proposed underwritten offering to offer the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as the Common Stock or any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. If
the Holder proposes to distribute its securities through a Piggy-Back
Registration that involves an Underwriter or Underwriters, the Holder shall
enter into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.
2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the Holder in writing that it has determined in good faith that the
dollar amount or number of securities which the Company desires to sell, taken
together with the Registrable Securities as to which registration has been
requested under this Section 2.2, and the securities, if any, as to which
registration has been requested pursuant to the written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Shares, then the Company shall include in any such registration:
(a) If the registration is undertaken for the Company’s account: (i) first, the
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (ii) second, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clause (i), the Common Stock
or other securities, if any, comprised of Registrable Securities held by the
Holder and Other Demand Holders as to which registration has been requested,
that can be sold without exceeding the Maximum Number of Shares (as determined
Pro Rata); (iii) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i) and (ii), the Registrable
Securities held by other holders of Registrable Securities (as determined Pro
Rata); and (iv) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i), (ii) and (iii), the Common Stock
or other securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such Persons and that can be sold without exceeding the Maximum
Number of Shares.

 

6



--------------------------------------------------------------------------------



 



(b) If the registration is undertaken for the Holder’s account other than
pursuant to a Demand Registration as to which Section 2.1.5 applies: (i) first,
the securities that the Holder and the Other Demand Holders desire to sell that
can be sold without exceeding the Maximum Number of Shares (as determined Pro
Rata); (ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Common Stock or other securities, if
any, comprised of Registrable Securities as to which registration has been
requested by the Company, that can be sold without exceeding the Maximum Number
of Shares and (iii) third, to the extent that the Maximum Number of Shares has
not been reached under the foregoing clauses (i) and (ii), the Common Stock or
other securities for the account of other Persons that the Company is obligated
to register pursuant to written contractual piggy-back registration rights with
such Persons and that can be sold without exceeding the Maximum Number of
Shares.
(c) If the registration is a “demand” registration undertaken at the demand of
Persons other than the Holder, (i) first, among the Common Stock or other
securities, if any, comprised of such securities pursuant to the applicable
demand registration, all the Registrable Securities held by the Holder and the
Other Demand Holders as to which registration has been requested pursuant to the
applicable written contractual piggy-back registration rights of such security
holders that can be sold without exceeding the Maximum Number of Shares
(determined Pro Rata); (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the securities that
the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; and (iii) third to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the
securities for the account of other Persons that the Company is obligated to
register pursuant to written contractual piggy-back registration rights with
such Persons and that can be sold without exceeding the Maximum Number of
Shares.
2.2.3 Withdrawal. The Holder may elect to withdraw the Holder’s request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. The Company (whether on its own
determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement with respect to a Piggy Back Registration at any time prior to the
effectiveness of such Registration Statement upon giving written notice to the
participating holders of Registrable Securities; provided, that such withdrawal
will be without prejudice to the right of the Holder to immediately request that
such registration be effected as a Demand Registration under Section 2.1 to the
extent permitted thereunder. Notwithstanding any such withdrawal, the Company
shall pay all expenses incurred by the Holder in connection with such Piggy-Back
Registration as provided in Section 3.3.

 

7



--------------------------------------------------------------------------------



 



2.3 Shelf Registration.
2.3.1 Shelf Registration Rights. At any time beginning six (6) months after the
date hereof, the Holder may request in writing (the “Shelf Demand Notice”) that
the Company register for resale any or all of Registrable Securities held or
beneficially owned by the Holder in an offering to be made pursuant to Rule 415
under the Securities Act (or any similar rule that may be adopted by the SEC
covering such Registrable Securities) (a “Shelf Registration”) by filing a shelf
registration statement on Form S-3 or any similar short-form registration which
may be available at such time (“Form S-3”) or, if Form S-3 is not available, on
any other appropriate form. If Form S-3 is not available, the Company shall use
its commercially reasonable efforts to convert any Shelf Registration that is on
a Form S-1 (including any Follow-On Shelf) to a Registration Statement on Form
S-3 as soon as practicable after the Company is eligible to use Form S-3. Upon
receiving a Shelf Demand Notice, the Company will promptly give written notice
of the proposed Shelf Registration to all holders of Registrable Securities with
piggyback rights which allow such holder to include securities on such
registration statement (“Other Holders”), and each such Other Holder who wishes
to include all or a portion of such holder’s Registrable Securities in the Shelf
Registration shall so notify the Company within ten (10) Business Days after the
receipt by such Other Holder of the notice from the Company. The Company shall
use commercially reasonable efforts to effect such Shelf Registration by filing
a Form S-3 or such other appropriate form, if applicable, as soon as
practicable, and effect the registration of all or such portion of the Holder’s
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities or other securities of the Company,
if any, or any Other Holders joining in such request as are specified in a
written request given within thirty (30) days after receipt of such written
notice from the Company; provided, however, that the Company shall not be
obligated to effect any such registration pursuant to this Section 2.3.1 if the
holders of the Registrable Securities, together with the holders of any other
securities of the Company entitled to inclusion in such registration, propose to
register Registrable Securities and such other securities (if any) at any
aggregate price to the public of less than $1,000,000. Except for Underwritten
Shelf Takedowns effected pursuant to Section 2.3.4 as provided below, Shelf
Registrations shall not be counted as Demand Registrations effected pursuant to
Section 2.1. If any Registrable Securities remain issued and outstanding after
three (3) years following the initial effective date of such Shelf Registration,
the Company shall, prior to the expiration of such Shelf Registration, file a
new Shelf Registration covering such Registrable Securities and shall thereafter
use its commercially reasonable efforts to cause to be declared effective as
promptly as practical, such new Shelf Registration. The Company shall use its
commercially reasonable efforts to maintain the effectiveness of the Shelf
Registration in accordance with the terms hereof for so long as any Registrable
Securities remain issued and outstanding.
2.3.2 Automatic Shelf Registration. Upon the Company becoming a WKSI, the
Company shall (i) give written notice to the Holder as promptly as practicable
but in no event later than twenty (20) days thereafter, and such notice shall
describe, in reasonable detail, the basis on which Company has become a WKSI,
and (ii) use commercially reasonable efforts to register, under an Automatic
Shelf Registration Statement, the sale of all of the Registrable Securities in
accordance with the terms of this Agreement. The Company shall use commercially
reasonable efforts to file such Automatic Shelf Registration Statement as
promptly as practicable and to cause such Automatic Shelf Registration Statement
to remain effective thereafter until there are no longer any Registrable
Securities registered on such Automatic Shelf Registration Statement. At any
time after the filing of an Automatic Shelf Registration Statement by the
Company, if the Company is no longer a WKSI (the “Determination Date”), within
twenty (20) days after such Determination Date, the Company shall (A) give
written notice thereof to the Holder and (B) file a Registration Statement on an
appropriate form (or a post-effective amendment converting the Automatic Shelf
Registration Statement to an appropriate form) covering all of the Registrable
Securities in accordance with the terms of this Agreement, and use commercially
reasonable efforts to have such Registration Statement declared effective as
promptly as practicable after the date the Automatic Shelf Registration
Statement is no longer useable by the Holder to sell its Registrable Securities.

 

8



--------------------------------------------------------------------------------



 



2.3.3 Additional Selling Stockholders and Additional Registrable Securities.
(a) If the Company is not a WKSI within twenty (20) days after a written request
by the Holder to register for resale any additional Registrable Securities held
or beneficially owned by the Holder, the Company shall file a Registration
Statement substantially similar to the Shelf Registration then effective, if any
(each, a “Follow-On Shelf”), to register for resale such Registrable Securities.
The Company shall give written notice (the “Follow-On Registration Notice”) of
the filing of the Follow-On Shelf at least seven (7) days prior to filing the
Follow-On Shelf to the Holder, if its Registrable Securities are not already the
subject of a Shelf Registration, and shall include in such Follow-On Shelf all
Registrable Securities with respect to which Company has received written
requests for inclusion therein within ten (10) days after sending the Follow-On
Registration Notice. Notwithstanding the foregoing, the Company shall not be
required to file a Follow-On Shelf if (x) the aggregate amount of Registrable
Securities requested to be registered on such Follow-On Shelf by the Holder that
have not yet been registered represents less than $1,000,000, or (y) the Company
has filed a Follow-On Shelf in the prior ninety (90) days. The Company shall use
commercially reasonable efforts to cause such Follow-On Shelf to be declared
effective as promptly as practicable and in any event within sixty (60) days of
filing such Follow-On Shelf. Any Registrable Securities requested to be
registered pursuant to this Section 2.3.3 that have not been registered on a
Shelf Registration at the time the Follow-On Shelf is filed shall be registered
pursuant to such Follow-On Shelf.
(b) If the Company is a WKSI, within five (5) Business Days after a written
request by the Holder to register for resale any additional Registrable
Securities owned by the Holder, the Company shall make all necessary filings to
include such Registrable Securities in the Automatic Shelf Registration
Statement filed pursuant to Section 2.3.2.
(c) If a Shelf Registration pursuant to Form S-3 or Automatic Shelf Registration
Statement filed pursuant to Section 2.3 is effective, within five (5) Business
Days after written request therefor by the Holder, the Company shall file a
prospectus supplement or current report on Form 8-K to add the Holder as a
selling stockholder in such Shelf Registration pursuant to Form S-3 or Automatic
Shelf Registration Statement to the extent permitted under the rules and
regulations promulgated by the Commission.
2.3.4 Requests for Underwritten Shelf Takedowns. At any time and from time to
time after a Shelf Registration filed pursuant to Section 2.3 has been declared
effective by the Commission, the Holder may, if participating in any Shelf
Registration, request to sell all or any portion of its Registrable Shares in an
underwritten offering that is registered pursuant to the Shelf Registration,
(each, an “Underwritten Shelf Takedown”); provided, that in the case of each
such Underwritten Shelf Takedown, the Holder will be entitled to make such
demand only if the total offering price of the Registrable Securities to be sold
in such offering (including piggyback shares and before deduction of
underwriting discounts) is reasonably expected to exceed, in the aggregate,
$1,000,000. An Underwritten Shelf Takedown shall count against the allocation of
Demand Registrations set forth in Section 2.1.2. All requests for Underwritten
Shelf Takedowns shall be made by giving written notice to the Company (the
“Demand Shelf Takedown Notice”) at least 15 days prior to the proposed date of
such Underwritten Shelf Takedown. Each Demand Shelf Takedown Notice shall
specify (i) the type and number of Registrable Securities proposed to be sold in
the Underwritten Shelf Takedown; and (ii) the intended method or methods and
plan of disposition thereof. In such event, the right of any holder to include
its Registrable Securities in such Underwritten Shelf Takedown shall be
conditioned upon such holder’s participation in such underwriting and the
inclusion of such holder’s Registrable Securities in the underwriting. All
holders proposing to distribute their Registrable Securities through such
Underwritten Shelf Takedown shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such
underwriting by the Holder.

 

9



--------------------------------------------------------------------------------



 



2.3.5 Reduction of Offering. If the managing Underwriter or Underwriters for an
Underwritten Shelf Takedown advise the Company and the Holder in writing that
the dollar amount or number of shares of Registrable Securities which the Holder
desires to sell, taken together with all securities which the Company desires to
sell and the securities, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights held by other
stockholders of the Company who desire to sell, exceeds the Maximum Number of
Shares then the Company shall include in such Underwritten Shelf Takedown: (i)
first, the Registrable Securities as to which an Underwritten Shelf Takedown has
been requested by the Holder or any Other Demand Holder that can be sold without
exceeding the Maximum Number of Shares (as determined Pro Rata); (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the securities that the Company desires to sell that can
be sold without exceeding the Maximum Number of Shares; and (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the securities for the account of other Persons
that the Company is obligated to register pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company and
that can be sold without exceeding the Maximum Number of Shares.
2.3.6 Withdrawal. The Holder may elect to withdraw its request for inclusion of
Registrable Securities in any Shelf Registration or Underwritten Shelf Takedown,
by giving written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement. If holders of Registrable
Securities holding or beneficially owning at least a majority in interest of the
Registrable Securities included in a Shelf Registration withdraw from the Shelf
Registration, the Company shall cease all efforts to effect such registration
upon such request, without liability to the Holder. If holders of Registrable
Securities requesting an Underwritten Shelf Takedown holding or beneficially
owning at least a majority in interest of the Registrable Securities included in
a such Underwritten Shelf Takedown withdraw from the Underwritten Shelf Takedown
then such registration shall not count as a Demand Registration for the purposes
of Section 2.1.2. Notwithstanding any such withdrawal, the Company shall pay all
expenses incurred by the Holder in connection with such Shelf Registration as
provided in Section 3.3.
2.4 Underwritten Offerings.
2.4.1 Holders of Registrable Securities. In connection with any underwritten
public offering of equity securities of the Company (an “Underwritten Offering”)
as to which the Holder is included as a selling holder, if requested by the
managing Underwriter for such Underwritten Offering, the Holder agrees to enter
into a lock-up agreement, in addition to any other lock-up agreement then in
effect with respect to Registrable Securities, containing customary restrictions
on transfers of equity securities of the Company (except with respect to such
securities as are proposed to be offered pursuant to the Underwritten Offering),
or any securities convertible into or exchangeable or exercisable for such
securities, for a period not greater than seven (7) days prior to and ninety
(90) days after the date of pricing of such Underwritten Offering (subject to
extension in connection with any earnings release or other release of material
information pursuant to FINRA Rule 2711(f) to the extent applicable) (the
“Lock-Up Period”); provided, that the Holder shall not be subject to the
provisions hereof unless the Company’s directors, officers, and any other
Persons participating in such offering shall have signed lock-up agreements
containing substantially similar terms with the managing Underwriter and if any
such Person shall be subject to a shorter lock-up period, receives more
advantageous terms relating to the Lock-Up Period or receives a waiver of its
lock-up period from the Company or an Underwriter, then the Lock-Up Period shall
be such shorter period, on such more advantageous terms and shall receive the
benefit of that waiver; provided, further, that nothing herein will prevent
(i) the Holder, to the extent that it is a partnership, limited liability
company or corporation, from making a distribution of Registrable Securities to
the partners, members or stockholders thereof or a transfer to an Affiliate that
is otherwise in compliance with the applicable securities laws, so long as such
distributees or transferees agree to be bound by the restrictions set forth in
this Section 2.4, (ii) the exercise, exchange or conversion of any security
exercisable or exchangeable for, or convertible into, Common Stock; provided,
that the Common Stock issued upon such exercise or conversion shall be subject
to the restrictions set forth in this Section 2.4. The provisions of this
Section 2.4 will no longer apply to the Holder once such Person ceases to hold
Registrable Securities.

 

10



--------------------------------------------------------------------------------



 



2.4.2 Company. In connection with any Underwritten Offering filed pursuant to
this Agreement which includes the Holder as a selling holder (other than an
Underwritten Offering under Section 2.2 as to which Registration was initiated
by the Company and in which the Company sells any of its securities), if
requested by the managing Underwriter for such Underwritten Offering, the
Company shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities (except with respect to such securities as are proposed to
be offered pursuant to such Underwritten Offering or pursuant to registrations
on Form S-8 or Form S-4 under the Securities Act), during the seven (7) days
prior to and the ninety (90) day period beginning on the date of pricing of such
Underwritten Offering or such shorter period as is requested by such managing
Underwriter (subject to extension in connection with any earnings release or
other release of material information pursuant to FINRA Rule 2711(f) to the
extent applicable).
3. REGISTRATION PROCEDURES.
3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use commercially reasonable efforts to effect the registration and sale of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:
3.1.1 Filing Registration Statement. The Company shall use commercially
reasonable efforts to, within forty-five (45) days after receipt of a request
for a Demand Registration pursuant to Section 2, prepare and file with the
Commission a Registration Statement on any form, for which the Company then
qualifies and which counsel for the Company shall deem appropriate (to the
extent that the Registration Statement is a Form S-1, Company shall use its
commercially reasonable efforts to convert such Registration Station to a
Registration Statement on Form S-3 as soon as practicable after the Company is
eligible to use Form S-3) and which form shall be available for the sale of all
Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its commercially
reasonable efforts to cause such Registration Statement to become effective as
of the proposed date of effectiveness or as soon as practical thereafter and use
its commercially reasonable efforts to keep it effective until all Registrable
Securities to which such Demand Registration relates have been disposed, up to a
maximum of 180 days (extended by any period during which a stop order or
injunction of the Commission or any other governmental agency or court is in
effect); provided, however, that the Company shall have the right to defer any
Demand Registration for the shortest possible period of time (which such period
may not be extended or renewed), up to sixty (60) days and any Piggy-Back
Registration for such period as may be applicable to deferment of any demand
registration to which such Piggy-Back Registration relates, in each case if the
Company shall furnish to the Holder a certificate signed by the Chairman of the
Board of Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its stockholders for such Registration Statement to be effected prior to the
expiration of such period. The combined postponement periods relating to all
Demand Registrations in any twelve (12)-month period shall not exceed ninety
(90) days. In determining whether the combined postponement periods have
exceeded ninety (90) days pursuant to the preceding sentence, the postponement
periods of all Demand Registrations shall be counted separately, even if they
overlap.

 

11



--------------------------------------------------------------------------------



 



3.1.2 Copies. The Company shall, as far in advance as practicable but at least
five (5) days prior to filing a Registration Statement or prospectus, or any
amendment or supplement thereto, furnish without charge to the Holder and the
Holder’s legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the Holder or the Holder’s
legal counsel may request in order to facilitate the disposition of the
Registrable Securities owned by the Holder.
3.1.3 Amendments and Supplements. The Company shall, as promptly as practicable,
prepare and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities and other securities covered by such
Registration Statement have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement or such
securities have been withdrawn or for any other reason, including but not
limited to the filing of a post-effective amendment or supplement to conduct any
underwritten shelf takedown.
3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) Business Days after such
filing, notify the Holder of such filing, and shall further notify the Holder
promptly and confirm such advice in writing in all events within two
(2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the Holder any such supplement or amendment. In the case where the
Company, in its sole discretion, believes that a confidentiality agreement is
reasonably necessary, the Company shall not be obligated to provide to the
Holder any information under this Section 3.1.4 until it receives an executed
copy of a confidentiality agreement, in form reasonably requested by the
Company, from the Holder.
3.1.5 State Securities Laws Compliance. The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holder (in light of its intended plan
of distribution) may request, and promptly notify the Holder of the receipt of
any notification with respect to the suspension of the qualification of
Registrable Securities for sale or offer in any such jurisdiction, and (ii) take
such action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holder to consummate the disposition of
such Registrable Securities in such jurisdictions; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph or subject itself to taxation in any such jurisdiction.

 

12



--------------------------------------------------------------------------------



 



3.1.6 Underwriting. The Company shall (i) enter into customary agreements
(including, if applicable, an underwriting agreement in customary form), which
agreements may contain such representations and warranties and covenants by the
Company and such other terms and provisions as are customarily contained in
underwriting agreements with respect to secondary distributions, including
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 4, and agreements as to the provision of opinions
of counsel and accountants’ letters to the effect and to the extent provided in
Section 3.1.9, and (ii) take such other actions as are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities.
The holders of Registrable Securities on whose behalf the Registrable Securities
are to be distributed by such Underwriters shall be parties to any such
underwriting agreement, the representations, warranties and covenants of the
Company in any underwriting agreement which are made to or for the benefit of
any Underwriters, to the extent applicable, shall also be made to and for the
benefit of the holders of Registrable Securities included in such registration
statement, and any or all of the conditions precedent to the obligations of such
Underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such holders of Registrable Securities. The Holder shall not
be required in any such underwriting agreement to make any representations or
warranties to or agreements with the Company or the Underwriters other than
representations, warranties or agreements regarding the Holder’s intended method
of distribution and any other representations required by law.
3.1.7 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors. In the case of an
underwritten offering, the Company shall use its commercially reasonable efforts
to have the senior executive officers of the Company available to participate in
the customary “road show” presentations that may be reasonably requested by the
managing Underwriter or Underwriters in any such underwritten offering at
mutually agreeable times and locations and otherwise to facilitate, cooperate
with, and participate in each proposed offering contemplated herein and
customary selling efforts related thereto.
3.1.8 Records. The Company shall make available for inspection by the Holder,
any Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by the
Holder or any Underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, as shall be necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information requested by any of them in
connection with such Registration Statement.
3.1.9 Opinions and Comfort Letters. The Company shall furnish to the Holder in
the event that it holds Registrable Securities included in any Registration
Statement and, in an underwritten public offering, to any Underwriter, a signed
counterpart, addressed to the Holder and such Underwriter (if any), of (i) any
opinion of counsel to the Company dated the date of the closing under the
underwriting agreement (if any) (or if such offering is not underwritten, dated
the effective date of the Registration Statement) and (ii) any “cold comfort”
letters dated as of the effective date of the Registration Statement and brought
down to the date of closing under the underwriting agreement addressed to such
underwriter and the Holder and signed by the independent public accountants who
have audited the financial statements of the Company included in such
Registration Statement, in each such case covering substantially the same
matters with respect to such Registration Statement (and the prospectus included
therein) as are customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to underwriters in connection with the
consummation of underwritten public offerings of securities and such other
matters as the Holder may reasonably request and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements. In the event no legal opinion is delivered to any
Underwriter, the Company shall furnish to the Holder in the event that it holds
Registrable Securities included in such Registration Statement, at any time that
the Holder elects to use a prospectus, an opinion of counsel to the Company
consistent with the foregoing, including an opinion to the effect that the
Registration Statement containing such prospectus has been declared effective
and that no stop order is in effect.

 

13



--------------------------------------------------------------------------------



 



3.1.10 Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its stockholders, as soon as practicable, an earnings statement covering a
period of twelve (12) months, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
3.1.11 Other Registration Procedures. The Company shall also:
(a) ensure that at the time of pricing the offering of any Registrable
Securities, the Registration Statement, the prospectus or prospectus supplement
included in such Registration Statement, as then in effect, and any free writing
prospectus related thereto, includes all information reasonably necessary such
that a seller of such Registrable Securities would not be liable under
Section 12(a)(2) of the Securities Act, and such offering and the sale of such
Registrable Securities in connection therewith would not constitute a violation
of Section 17(a)(2) of the Securities Act;
(b) take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by this Agreement complies
in all material respects with the Securities Act, is filed in accordance with
the Securities Act to the extent required thereby, is retained in accordance
with the Securities Act to the extent required thereby and, when taken together
with the related prospectus and any free writing prospectus, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
(c) use commercially reasonable efforts to obtain all appropriate registrations,
permits and consents in connection therewith, and do any and all other acts and
things (including, without limitation, commercially reasonable efforts to
promptly remove any such suspension) which may be necessary or advisable to
enable the Holder or other holders or any such underwriter to consummate the
disposition in such jurisdictions of the Registrable Securities covered by such
Registration Statement as reasonably requested;
(d) if requested by the Holder or the managing underwriter(s), use its
commercially reasonable efforts to list all such Registrable Securities covered
by such registration on each securities exchange and automated inter-dealer
quotation system on which shares of Common Stock are then listed;
(e) furnish for delivery in connection with the closing of any offering of
Registrable Securities pursuant to a registration effected pursuant to this
Agreement unlegended certificates representing ownership of the Registrable
Securities being sold in such denominations as shall be requested by the Holder
or the underwriters, subject to receipt of undertakings by the Holder regarding
compliance with the terms hereof;

 

14



--------------------------------------------------------------------------------



 



(f) not later than the effective date of the applicable Registration Statement,
provide (i) a transfer agent and registrar (if the Company does not already have
such an agent), (ii) a CUSIP number for all Registrable Securities included in
such Registration Statement and (iii) the applicable transfer agent with printed
certificates for the Registrable Securities which are in a form eligible for
deposit with the Depository Trust Company or other applicable clearing agency;
and
(g) otherwise use its commercially reasonable efforts to comply with all
applicable securities laws, including the rules and regulations of the
Commission.
3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iii) or (iv), or, in the case of a resale registration on Form S-3
pursuant to Section 2.3 hereof or upon any suspension by the Company, pursuant
to a written insider trading compliance program adopted by the Company’s Board
of Directors, of the ability of all “insiders” covered by such program to
transact in the Company’s securities because of the existence of material
non-public information, the Holder shall immediately discontinue disposition of
such Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Holder receives the supplemented or amended
prospectus contemplated by Section 3.1.4(iv), or until the Holder is advised in
writing by the Company that the then current prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus or the restriction on the
ability of “insiders” to transact in the Company’s securities is removed, as
applicable. The Company shall provide the Holder and/or the managing
underwriter, if any, with any such supplemented or amended prospectuses or
additional or supplemental filings, as the case may be. Notwithstanding anything
to the contrary in this Agreement, the Company shall not exercise its rights
under this Section 3.2 to suspend sales of Registrable Securities for a period
in excess of sixty (60) days consecutively or ninety (90) days in any three
hundred sixty five (365)-day period unless the suspension is required by law
(including the rules and regulations of the Commission) in the opinion of
counsel to the Company.
3.3 Registration Expenses. Other than as set forth in the last sentence of this
paragraph, the Company shall bear all costs, expenses and fees incurred in
connection with all registrations under this Agreement (including any takedowns
related thereto), and all costs, expenses and fees incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective or whether the Holder withdraws from
any such registration, including, without limitation: (i) all registration and
filing fees; (ii) fees and expenses of compliance with securities or “blue sky”
laws (including fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities); (iii) printing expenses; (iv) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.11(d); (vi) FINRA fees; (vii) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the fees and expenses of any special experts retained by
the Company in connection with such registration; (ix) fees and expenses
incurred in compliance with Section 3.1.11; and (x) the fees and expenses of
legal counsel selected by the Holder, to the extent a majority of its
Registrable Securities are included in such registration. In an underwritten
offering, the Company shall have no obligation to pay any underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
the holders thereof, which underwriting discounts or selling commissions shall
be borne by such holders (for the sake of clarity, with respect to any other
holder, brokers’ commissions or similar fees will not be borne by Company).

 

15



--------------------------------------------------------------------------------



 



3.4 Information. The Holder shall provide such information as may reasonably be
requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of any Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the Company’s obligation to comply with Federal and applicable state securities
laws.
4. INDEMNIFICATION AND CONTRIBUTION.
4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Holder in the event that it holds Registrable Securities included
in a registration statement filed pursuant to this Agreement (the “Selling
Holder”), and each of its respective officers, employees, affiliates, directors,
partners, members, attorneys and agents, and each Person(s), if any, who
controls the Selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (each, a “Holder Indemnified Party”), from
and against any expenses, losses, judgments, claims, damages or liabilities,
whether joint or several, arising out of or based upon (a) any untrue statement
(or allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus, free
writing prospectus or summary prospectus contained in the Registration
Statement, (b) or any amendment or supplement to such Registration Statement, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act or
any rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration or (c) any other information provided by the Company, either
directly or through the Underwriters, to any purchaser of Registrable Securities
in connection with or at the time of sale of such Registrable Securities or any
omissions of material facts that any purchaser of Registrable Securities lacked
at the time of sale of such Registrable Securities and the Company shall
promptly reimburse the Holder Indemnified Party for any legal and any other
expenses reasonably incurred by such Holder Indemnified Party in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such expense, loss, claim, damage or
liability arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, preliminary prospectus, final prospectus, free writing prospectus or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by the Holder
expressly for use therein. If applicable, the Company also shall indemnify any
Underwriter, their officers, affiliates, directors, partners, members and agents
and each Person who controls such Underwriter on substantially the same basis as
that of the indemnification provided above in this Section 4.1.
4.2 Indemnification by the Selling Holder. The Selling Holder will, in the event
that any registration is being effected under the Securities Act pursuant to
this Agreement of any Registrable Securities held or beneficially owned by the
Selling Holder, indemnify and hold harmless the Company, each of its directors
and officers and each Underwriter (if any), and each other Person, if any, who
controls such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or
allegedly untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus, free
writing prospectus, or summary prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or the alleged omission to state a
material fact required to be stated therein or necessary to make the statement
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information regarding the Selling Holder furnished in
writing to the Company by the Selling Holder expressly for use therein, and
shall reimburse the Company, its directors and officers, and each controlling
Person for any legal or other expenses reasonably incurred by any of them in
connection with investigation or defending any such loss, claim, damage,
liability or action. The Selling Holder’s indemnification obligations hereunder
shall be limited to the amount of any net proceeds actually received by the
Selling Holder.

 

16



--------------------------------------------------------------------------------



 



4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such Person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other Person for indemnification hereunder, notify such other Person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
4.4 Contribution.
4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

17



--------------------------------------------------------------------------------



 



4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, the Holder shall not be
required to contribute any amount in excess of the dollar amount of the net
proceeds (after payment of any underwriting fees, discounts, commissions or
taxes) actually received by the Holder from the sale of Registrable Securities
which gave rise to such contribution obligation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
4.5 State Securities Laws. Indemnification and contribution similar to that
specified in the preceding paragraphs of this Section 4 (with appropriate
modifications) shall be given by the Company, the selling holders of Registrable
Securities and the Underwriters with respect to any required registration or
other qualification of securities under any state law or regulation.
4.6 Non-Exclusivity. The obligations of the parties under this Section 4 shall
be in addition to any liability which any party may otherwise have to any other
party.
4.7 Survival. The rights and obligations of the Company and the Holder under
this Section 4 shall survive the termination of this Agreement.
5. UNDERWRITING AND DISTRIBUTION.
5.1 Rule 144. The Company covenants that it shall use its reasonable best
efforts to file any reports required to be filed by it under the Securities Act
and the Exchange Act and shall take such further action as the Holder may
reasonably request, all to the extent required from time to time to enable the
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission.
5.2 Due Diligence. In connection with the preparation and filing of each
Registration Statement registering Registrable Securities under the Securities
Act pursuant to Section 2, but not during any suspension period pursuant to
Section 3.1.1 and Section 3.2, the Company shall give the Holder and the
Underwriters, if any, and their respective counsel and accountants such
reasonable and customary access to its books, records and properties and such
opportunities to discuss the business and affairs of Company with its officers
and the independent public accountants who have certified the financial
statements of the Company as shall be necessary, in the opinion of the Holder
and such Underwriters or their respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act and to establish a due
diligence defense thereunder; provided, that the Holder and the Underwriters and
their respective counsel and accountants shall use their commercially reasonable
efforts to coordinate any such investigation of the books, records and
properties of the Company and, if requested by Company, in its sole discretion,
will enter into confidentiality agreements in a form reasonably requested by
Company.

 

18



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS.
6.1 Other Registration Rights.
6.1.1 The Company represents and warrants that (i) other than pursuant to this
Agreement and the Existing Registration Rights Agreement, no Person has any
right to require the Company to register any shares of the Company’s capital
stock for sale or to include shares of the Company’s capital stock in any
registration filed by the Company for the sale of shares of capital stock for
its own account or for the account of any other Person, and (ii) none of the
execution and delivery by the Company of this Agreement, the consummation of the
transactions contemplated hereby or the compliance by the Company with any of
the provisions hereof will conflict with, result in any violation of or default
(with or without notice or lapse of time, or both) under, give rise to a right
of termination or cancellation under, require a consent or waiver under, require
the payment of a penalty or increased liabilities or fees or the loss of a
benefit under or result in the imposition of any lien under, any provision of
(x) any contract or agreement to which the Company or any of its affiliates or
subsidiaries is a party, including the Existing Registration Rights Agreement,
or (y) any applicable law or court order.
6.1.2 From and after the date hereof, the Company agrees and covenants that it
shall not enter into any agreement pursuant to which any Person will be granted
any right to require the Company to register any shares of its capital stock for
sale or to include shares of the Company’s capital stock in any registration
filed by the Company for the sale or shares of capital stock for its own account
or for the account of any other Person, without the consent of the Holder.
6.2 Assignment; Assumption.
6.2.1 Assignment; No Third Party Beneficiaries. Except as provided in this
Section 6.2, this Agreement and the rights, duties and obligations of the
Company hereunder may not be assigned or delegated by the Company or the Holder
in whole or in part. Provided that the proposed permitted transferee agrees to
execute a Joinder Agreement in substantially the form attached hereto as
Exhibit A (to the extent such party executes and delivers a Joinder Agreement, a
“Joining Stockholder”), this Agreement and the rights, duties and obligations of
the Holder may be freely assigned or delegated by the Holder in conjunction with
and to the extent of any transfer by the Holder of Registrable Securities,
securities of Company or any subsidiary exchangeable, convertible or exercisable
for Registrable Securities, securities issued in connection with a combination
of securities, conversion, exchange, replacement, recapitalization, merger,
consolidation, or other reorganization or otherwise in exchange for Registrable
Securities or that would otherwise represent beneficial ownership of Registrable
Securities, including without limitation the Class B Exchangeable Units. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties and its successors and the permitted assigns of
the Holder or of any assignee of the Holder. This Agreement is not intended to
confer any rights or benefits on any Persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 6.2.
6.2.2 Assumption of Obligation Upon Certain Fundamental Changes. In the event of
any merger, sale of all or substantially all the assets of Company,
reorganization, reclassification, exchange offer, or consolidation of or
involving Company that results in the reclassification, exchange or conversion
of the Registrable Securities into or for, inter alia, securities (“New
Securities”) of an issuer other than Company (the “New Issuer”), Company shall
cause the New Issuer to assume, and the New Issuer shall assume, by executing a
written instrument, the obligations of Company under this Agreement as they
relate to the New Securities. In addition, the New Issuer shall acknowledge in
such written instrument that this Section 6.2.2. shall similarly apply to
successive mergers, sales, reorganizations, reclassifications, exchange offers,
or consolidations.

 

19



--------------------------------------------------------------------------------



 



6.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, addressed as set forth below,
or to such other address as such party shall have specified most recently by
written notice. Notice shall be deemed given on the date of service or
transmission if personally served or transmitted by telegram, telex or
facsimile; provided, that if such service or transmission is not on a business
day or is after normal business hours, then such notice shall be deemed given on
the next business day. Notice otherwise sent as provided herein shall be deemed
given on the next business day following timely delivery of such notice to a
reputable air courier service with an order for next-day delivery.
If to Company, to:
Crumbs Bake Shop, Inc.
c/o Crumbs Holdings LLC
110 West 40th Street
New York, New York 10018
Attention: Chairman of the Board
with a copy (which shall not constitute notice) to:
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Attention: Douglas S. Ellenoff, Esq.
If to the Holder, to:
Julian R. Geiger
7 Chowning Drive
Malvern, Pennsylvania 19355
with a copy, to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Michael Aiello, Esq.
6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

20



--------------------------------------------------------------------------------



 



6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.
6.7 Modification and Amendment; Further Assurances.
6.7.1 Amendment. The provisions of this Agreement (including the provisions of
this sentence) applicable to the rights, duties and obligations of the Holder
may not be amended, modified or supplemented, without the written consent of the
Company and the Holder. The provisions of this Agreement (including the
provisions of this sentence) applicable to the rights, duties and obligations of
the Holder may not be amended, modified or supplemented, without the written
consent of the Company and the Holder.
6.7.2 Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.
6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.
6.9 Interpretation. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. Consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
6.10 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive; provided, that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.
6.11 Specific Performance; Remedies Cumulative. In the event that the Company
fails to observe or perform any covenant or agreement to be observed or
performed under this Agreement, the Holder may proceed to protect and enforce
its rights by suit in equity or action at law, whether for specific performance
of any term contained in this Agreement or for an injunction against the breach
of any such term or in aid of the exercise of any power granted in this
Agreement or to enforce any other legal or equitable right, or to take any one
or more of such actions, without being required to post a bond. None of the
rights, powers or remedies conferred under this Agreement shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.
6.12 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of Delaware
applicable to agreements made and to be performed within the State of Delaware,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

21



--------------------------------------------------------------------------------



 



6.13 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement or the transactions contemplated
hereby.
6.14 Exchange Agreement Matters. For purposes of this Agreement and
notwithstanding anything to the contrary, the Holder, as a holder of Class B
Exchangeable Units, shall be deemed to beneficially own and/or hold the shares
of Common Stock issuable upon exchange of such Class B Exchangeable Units and
shall not be required to exchange such units in order to exercise any rights
hereunder except in conjunction with the timely delivery of any shares of Common
Stock required to be delivered to complete a transfer contemplated by a
Registration Statement. The Company shall use commercially reasonable efforts to
ensure that the settlement procedures related to any Registration Statement,
including those set forth in any underwriting agreement to which the Company is
a party, provide sufficient time for the Holder to provide notice in accordance
with the Exchange Agreement after the relevant settlement date has been
definitively determined and cause such shares of Common Stock to be timely
delivered to the recipient of such shares.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

                  CRUMBS BAKE SHOP, INC.    
 
           
 
  By:   /s/ John D. Ireland
 
Name: John D. Ireland    
 
      Title: CFO    
 
                JULIAN R. GEIGER    
 
                /s/ Julian R. Geiger              

 

23



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT to the Registration Rights Agreement (the “Joinder
Agreement”) is made and entered into as of  _____  by and among Crumbs Bake
Shop, Inc., a Delaware corporation (the “Company”), and the undersigned (the
“Joining Stockholder(s)”), and relates to that certain Registration Rights
Agreement dated as of November 14, 2011 (as amended from time to time, the
“Registration Rights Agreement”), by and among the Company and Julian R. Geiger
(the “Holder”). Capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Registration Rights Agreement.
WHEREAS, the Joining Stockholder(s) [is][are] acquiring Class B Exchangeable
Units, shares of Common Stock of the Company into which such Class B
Exchangeable Units have been converted or other Registrable Securities, and in
connection therewith, the Company has agreed to grant certain registration
rights to such Joining Stockholder(s) as provided for in the Registration Rights
Agreement; and
WHEREAS, the Joining Stockholder(s) [has][have] agreed to become a party to the
Registration Rights Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. Agreement to be Bound. [Each][The] Joining Stockholder agrees that, upon the
execution of this Joinder Agreement, such Joining Stockholder shall become a
party to the Registration Rights Agreement and shall be fully bound by, and
subject to, all of the covenants, terms and conditions of the Registration
Rights Agreement and such Joining Stockholder(s) shall be deemed a “Joining
Stockholder” thereunder for all purposes.
2. Notices. The address, facsimile number and email address to which notices
delivered pursuant to the Registration Rights Agreement may be sent to the
Joining Stockholder(s) is as follows:
[•]
3. Binding Effect. This Joinder Agreement shall be binding upon and shall inure
to the benefit of, and be enforceable by, the Company, the Holder and the
Joining Stockholder(s) and their respective heirs, personal representatives,
successors and assigns.
4. Severability. The invalidity or unenforceability of any particular provision
of this Joinder Agreement shall not affect the other provisions hereof or
thereof, and this Joinder Agreement shall be construed in all respects as if
such invalid or unenforceable provision was omitted. In the case of any such
invalidity or unenforceability, the parties hereto agree to use all commercially
reasonable efforts to achieve the purpose of such provisions by a new legally
valid and enforceable stipulation.
5. Captions. This Joinder Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 



--------------------------------------------------------------------------------



 



6. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
7. Governing Law. This Joinder Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, all rights and
remedies being governed by such laws, without regard to its conflicts of law
rules.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

                  CRUMBS BAKE SHOP, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [THE JOINING STOCKHOLDER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 